Citation Nr: 0718459	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-17 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from January 1942 to 
December 1945.  He died in December 2002.  The appellant is 
his widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from March 2004 and July 2004 rating decisions by a 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In those decisions, the RO denied 
entitlement to service connection for the cause of the 
veteran's death.


REMAND

The veteran's death certificate shows that he died of colon 
cancer.  The appellant contends that the colon cancer was 
causally related to exposure to ionizing radiation.  
Specifically, she maintains that the veteran was exposed to 
such radiation when serving during World War II.  The 
appellant claims that the veteran visited Hiroshima in 1945 
when serving on the U.S.S. New Kent.  

Service connection for disability based on exposure to 
ionizing radiation may be established in one of three ways.  
First, if a veteran participated in service in a radiation-
risk activity (as defined by statute and regulation) and, 
after service, developed one of certain enumerated cancers 
(including colon cancer), it will be presumed that the cancer 
was incurred in service.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  Recognized radiation-risk activities include 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946.  The term "occupation of Hiroshima or 
Nagasaki, Japan, by United States forces" means official 
military duties within ten miles of the city limits of either 
Hiroshima or Nagasaki, Japan, which were required to perform 
or support military occupation functions, such as occupation 
of territory, control of population, stabilization of the 
Government, demilitarization of the Japanese military, 
rehabilitation of the infrastructure, or deactivation and 
conversion of war plants or materials.  38 C.F.R. § 
3.309(d)(3).

Second, in all cases in which it is established that a 
radiogenic disease (which includes colon cancer) first became 
manifest after service and it is contended that the disease 
is the result of exposure to ionizing radiation in service, 
an assessment will be made as to the size and nature of the 
radiation dose.  38 C.F.R. § 3.311.  Under the special 
development procedures in § 3.311(a), dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing, and claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 38 
C.F.R. § 3.311(a) (2).

Third, inasmuch as statutory and regulatory provisions 
regarding service connection for radiogenic diseases do not 
operate to exclude the traditional (direct incurrence) 
approach, service connection may be established based on 
medical evidence of a current disease etiologically related 
to in-service events.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d); Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 
1994).

It does not appear that all required development has been 
conducted in this case based on the appellant's claim that 
her spouse was exposed to radiation during service.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should take appropriate action 
to request official confirmation from the 
Defense Threat Reduction Agency (DTRA) of 
the claimed participation of the veteran 
in the occupation of Hiroshima in between 
August 6, 1945, and July 1, 1946, to 
include the role (if any) of the U.S.S. 
New Kent in the occupation of Hiroshima.  

2.  The RO should also take appropriate 
action pursuant to 38 C.F.R. § 3.311 to 
obtain a radiation dose estimate. The 
development procedures outlined in 38 
C.F.R. § 3.311 should then be followed. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the appellant's claim can be 
granted.  If the benefit remains denied, 
the appellant and her representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 




addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


